Case 1:16-cv-01368-JDB Document 48-7 Filed 03/07/19 Page 1 of 10




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 7
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                       Document 48-7 Filed 03/07/19 Page 2 of 10
                                                                               https://www.linkedin.com/legal/user-agreement


                                                                                                                                Back to LinkedIn.com




                                                           User Agreement


                     Eﬀective on May 8, 2018
                                                                                                   Table of Contents:
                     Our User Agreement has been updated. Click here
                                                                                                   1. Introduction
                     to see a summary of changes.
                                                                                                   2. Obligations

                     Our mission is to connect the world’s professionals                           3. Rights and Limits
                     to allow them to be more productive and
                     successful. Our services are designed to promote                              4. Disclaimer and Limit
                     economic opportunity for our members by                                          of Liability
                     enabling you and millions of other professionals to
                                                                                                   5. Termination
                     meet, exchange ideas, learn, and ﬁnd
                     opportunities or employees, work, and make                                    6. Governing Law and
                     decisions in a network of trusted relationships.                                 Dispute Resolution

                                                                                                   7. General Terms
                                More information about how we use
                       your content is in our User Agreement video                                 8. LinkedIn “Dos and
                                                                                                      Don’ts”

                                                                                                   9. Complaints Regarding
                                                                                                      Content

                                                                                                  10. How To Contact Us




                     1. Introduction
                     1.1 Contract

                     You agree that by clicking “Join Now”, “Join LinkedIn”, “Sign Up”     When you use our Services you agree
                     or similar, registering, accessing or using our services (described
                     below), you are agreeing to enter into a legally binding              to all of these terms. Your use of our
                     contract with LinkedIn (even if you are using our Services on         Services is also subject to our Cookie
                     behalf of a company). If you do not agree to this contract
                                                                                           Policy and our Privacy Policy, which
                     (“Contract” or “User Agreement”), do not click “Join Now” (or
                     similar) and do not access or otherwise use any of our Services.      covers how we collect, use, share,
                     If you wish to terminate this contract, at any time you can do so     and store your personal information.
                     by closing your account and no longer accessing or using our
                     Services.

                     Services
                     This Contract applies to LinkedIn.com, LinkedIn-branded apps,
                     Slideshare, LinkedIn Learning and other LinkedIn-related sites,
                     apps, communications and other services that state that they are
                     oﬀered under this Contract (“Services”), including the oﬀsite
                     collection of data for those Services, such as our ads and the
                     “Apply with LinkedIn” and “Share with LinkedIn” plugins.
                     Registered users of our Services are “Members” and
                     unregistered users are “Visitors”. This Contract applies to both
                     Members and Visitors.




1 of 9                                                                                                                                        2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                                                   Document 48-7 Filed 03/07/19 Page 3 of 10
                                                                                                           https://www.linkedin.com/legal/user-agreement


                                                                                                                                                           Back to LinkedIn.com
as “we” and “us”).                                                                                                                                                           Visitors.

We use the term “Designated Countries” to refer to countries in
the European Union (EU), European Economic Area (EEA), and


If you reside in the “Designated Countries”, you are entering into
this Contract with LinkedIn Ireland Unlimited Company (“LinkedIn
Ireland”) and LinkedIn Ireland will be the controller of your
personal data provided to, or collected by or for, or processed in
connection with our Services.

If you reside outside of the “Designated Countries”, you are
entering into this Contract with LinkedIn Corporation (“LinkedIn
Corp.”) and LinkedIn Corp. will be the controller of your personal
data provided to, or collected by or for, or processed in
connection with our Services.




As a Visitor or Member of our Services, the collection, use and
sharing of your personal data is subject to this Privacy Policy
(which includes our Cookie Policy and other documents
referenced in this Privacy Policy) and updates.




                                                  1.2 Members and Visitors

                                                  When you register and join the LinkedIn Service or become a
                                                  registered user on SlideShare, you become a Member. If you
                                                  have chosen not to register for our Services, you may access
                                                  certain features as a “Visitor.”




                                                  1.3 Change

                                                  We may modify this Contract, our Privacy Policy and our Cookies     We may make changes to the
                                                  Policies from time to time. If we make material changes to it, we
                                                  will provide you notice through our Services, or by other means,    Contract.
                                                  to provide you the opportunity to review the changes before they
                                                  become eﬀective. We agree that changes cannot be retroactive.
                                                  If you object to any changes, you may close your account. Your
                                                  continued use of our Services after we publish or send a notice
                                                  about our changes to these terms means that you are consenting
                                                  to the updated terms.




                                                  2. Obligations
                                                  2.1 Service Eligibility

                                                  The Services are not for use by anyone under the age of 16.         Here are some promises that you
                                                  To use the Services, you agree that: (1) you must be the            make to us in this Contract:
                                                  “Minimum Age” (described below) or older; (2) you will only have
                                                  one LinkedIn account (and/or one SlideShare account, if
                                                                                                                      You’re eligible to enter into this
                                                  applicable), which must be in your real name; and (3) you are not
                                                  already restricted by LinkedIn from using the Services. Creating    Contract and you are at least our
                                                  an account with false information is a violation of our terms,      “Minimum Age.”
                                                  including accounts registered on behalf of others or persons
                                                  under the age of 16.

                                                  “Minimum Age” means 16 years old. However, if law requires that
                                                  you must be older in order for LinkedIn to lawfully provide the
                                                  Services to you without parental consent (including using of your
                                                  personal data) then the Minimum Age is such older age.




2 of 9                                                                                                                                                                   2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                        Document 48-7 Filed 03/07/19 Page 4 of 10
                                                                                https://www.linkedin.com/legal/user-agreement


                                                                                                                                  Back to LinkedIn.com
                     Members are account holders. You agree to: (1) try to choose a          You will keep your password a secret.
                     strong and secure password; (2) keep your password secure and
                     conﬁdential; (3) not transfer any part of your account (e.g.,
                     connections) and (4) follow the law and our list of Dos and Don’ts      You will not share an account with
                     and Professional Community Policies. You are responsible for            anyone else and will follow our rules
                     anything that happens through your account unless you close it
                     or report misuse.
                                                                                             and the law.

                     As between you and others (including your employer), your
                     account belongs to you. However, if the Services were purchased
                     by another party for you to use (e.g. Recruiter seat bought by
                     your employer), the party paying for such Service has the right to
                     control access to and get reports on your use of such paid
                     Service; however, they do not have rights to your personal
                     account.




                     2.3 Payment

                     If you buy any of our paid Services (“Premium Services”), you           You’ll honor your payment obligations
                     agree to pay us the applicable fees and taxes and to additional
                     terms speciﬁc to the paid Services. Failure to pay these fees will
                                                                                             and you are okay with us storing your
                     result in the termination of your paid Services. Also, you agree        payment information. You understand
                     that:                                                                   that there may be fees and taxes that
                        Your purchase may be subject to foreign exchange fees or             are added to our prices.
                        diﬀerences in prices based on location (e.g. exchange rates).

                        We may store and continue billing your payment method (e.g.          We don't guarantee refunds.
                        credit card) even after it has expired, to avoid interruptions in
                        your Services and to use to pay other Services you may buy.

                        If you purchase a subscription, your payment method
                        automatically will be charged at the start of each subscription
                        period for the fees and taxes applicable to that period. To
                        avoid future charges, cancel before the renewal date. Learn
                        how to cancel or suspend your Premium Services.

                        All of your purchases of Services are subject to LinkedIn’s
                        refund policy.

                        We may calculate taxes payable by you based on the billing
                        information that you provide us at the time of purchase.

                     You can get a copy of your invoice through your LinkedIn account
                     settings under “Purchase History”.




                     2.4 Notices and Messages

                     You agree that we will provide notices and messages to you in           You’re okay with us providing notices
                     the following ways: (1) within the Service, or (2) sent to the
                     contact information you provided us (e.g., email, mobile number,        and messages to you through our
                     physical address). You agree to keep your contact information           websites, apps, and contact
                     up to date.
                                                                                             information. If your contact information
                     Please review your settings to control and limit messages you           is out of date, you may miss out on
                     receive from us.                                                        important notices.



                     2.5 Sharing

                     Our Services allow messaging and sharing of information in              When you share information on our
                     many ways, such as your proﬁle, slide decks, links to news
                     articles, job postings, InMails and blogs. Information and content      Services, others can see, copy and
                     that you share or post may be seen by other Members, Visitors           use that information.
                     or others (including oﬀ of the Services). Where we have made
                     settings available, we will honor the choices you make about who
                     can see content or information (e.g., message content to your
                     addressees, sharing content only to LinkedIn connections,
                     restricting your proﬁle visibility from search engines, or opting not
                     to notify others of your LinkedIn proﬁle update). For job searching
                     activities, we default to not notifying your connections network or
                     the public. So if you apply for a job through our Service or opt to




3 of 9                                                                                                                                          2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                                                     Document 48-7 Filed 03/07/19 Page 5 of 10
                                                                                                             https://www.linkedin.com/legal/user-agreement


                                                                                                                                                                Back to LinkedIn.com

We are not obligated to publish any information or content on our
Service and can remove it in our sole discretion, with or without




                                                 3. Rights and Limits
                                                 3.1. Your License to LinkedIn

                                                 As between you and LinkedIn, you own the content and                     You own all of the content, feedback,
                                                 information that you submit or post to the Services, and you are
                                                 only granting LinkedIn and our aﬃliates the following non-               and personal information you provide
                                                 exclusive license:                                                       to us, but you also grant us a non-
                                                 A worldwide, transferable and sublicensable right to use, copy,          exclusive license to it.
                                                 modify, distribute, publish, and process, information and content
                                                 that you provide through our Services and the services of others,        We’ll honor the choices you make
                                                 without any further consent, notice and/or compensation to you
                                                 or others. These rights are limited in the following ways:               about who gets to see your
                                                                                                                          information and content, including how
                                                  1. You can end this license for speciﬁc content by deleting such
                                                     content from the Services, or generally by closing your
                                                                                                                          it can be used for ads.
                                                     account, except (a) to the extent you shared it with others as
                                                     part of the Service and they copied, re-shared it or stored it
                                                     and (b) for the reasonable time it takes to remove from
                                                     backup and other systems.

                                                  2. We will not include your content in advertisements for the
                                                     products and services of third parties to others without your
                                                     separate consent (including sponsored content). However, we
                                                     have the right, without payment to you or others, to serve ads
                                                     near your content and information, and your social actions
                                                     may be visible and included with ads, as noted in the Privacy
                                                     Policy.

                                                  3. We will get your consent if we want to give others the right to
                                                     publish your content beyond the Services. However, if you
                                                     choose to share your post as "public", we will enable a feature
                                                     that allows other Members to embed that public post onto
                                                     third-party services, and we enable search engines to make
                                                     that public content ﬁndable though their services. Learn More

                                                  4. While we may edit and make format changes to your content
                                                     (such as translating it, modifying the size, layout or ﬁle type or
                                                     removing metadata), we will not modify the meaning of your
                                                     expression.

                                                  5. Because you own your content and information and we only
                                                     have non-exclusive rights to it, you may choose to make it
                                                     available to others, including under the terms of a Creative
                                                    Commons license.

                                                 You and LinkedIn agree that we may access, store, process and            You and LinkedIn agree that if content
                                                 use any information and personal data that you provide in
                                                 accordance with the terms of the Privacy Policy and your choices         includes personal data, it is subject to
                                                 (including settings).                                                    our Privacy Policy.
                                                 By submitting suggestions or other feedback regarding our
                                                 Services to LinkedIn, you agree that LinkedIn can use and share
                                                 (but does not have to) such feedback for any purpose without
                                                 compensation to you.




                                                 You agree to only provide content or information that does not           You promise to only provide
                                                 violate the law nor anyone’s rights (including intellectual property
                                                 rights). You also agree that your proﬁle information will be             information and content that you have
                                                 truthful. LinkedIn may be required by law to remove certain              the right to share, and that your
                                                 information or content in certain countries.
                                                                                                                          LinkedIn proﬁle will be truthful.




4 of 9                                                                                                                                                                        2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                        Document 48-7 Filed 03/07/19 Page 6 of 10
                                                                                https://www.linkedin.com/legal/user-agreement


                                                                                                                                  Back to LinkedIn.com
                     We may change or discontinue any of our Services. We don’t              We may change, suspend or end any
                     promise to store or keep showing any information and content
                     that you’ve posted.                                                     Service, or change and modify prices
                                                                                             prospectively in our discretion. To the
                     LinkedIn is not a storage service. You agree that we have no
                     obligation to store, maintain or provide you a copy of any content      extent allowed under law, these
                     or information that you or others provide, except to the extent         changes may be eﬀective upon notice
                     required by applicable law and as noted in our Privacy Policy.
                                                                                             provided to you.


                     3.3 Other Content, Sites and Apps

                     By using the Services, you may encounter content or information         Your use of others’ content and
                     that might be inaccurate, incomplete, delayed, misleading, illegal,
                     oﬀensive or otherwise harmful. LinkedIn generally does not              information posted on our Services, is
                     review content provided by our Members or others. You agree             at your own risk.
                     that we are not responsible for others’ (including other Members’)
                     content or information. We cannot always prevent this misuse of
                     our Services, and you agree that we are not responsible for any         Others may oﬀer their own products
                     such misuse. You also acknowledge the risk that you or your             and services through our Services,
                     organization may be mistakenly associated with content about
                                                                                             and we aren’t responsible for those
                     others when we let connections and followers know you or your
                     organization were mentioned in the news. Members have                   third-party activities.
                     choices about this feature.

                     You are responsible for deciding if you want to access or use
                     third-party apps or sites that link from our Services. If you allow a
                     third-party app or site to authenticate you or connect with your
                     LinkedIn account, that app or site can access information on
                     LinkedIn related to you and your connections. Third-party apps
                     and sites have their own legal terms and privacy policies, and
                     you may be giving others permission to use your information in
                     ways we would not. Except to the limited extent it may be
                     required by applicable law, LinkedIn is not responsible for these
                     other sites and apps – use these at your own risk. Please see
                     our Privacy Policy.




                     3.4 Limits

                     LinkedIn reserves the right to limit your use of the Services,          We have the right to limit how you
                     including the number of your connections and your ability to
                     contact other Members. LinkedIn reserves the right to restrict,         connect and interact on our Services.
                     suspend, or terminate your account if LinkedIn believes that you
                     may be in breach of this Contract or law or are misusing the
                     Services (e.g., violating any of the Dos and Don’ts or
                     Professional Community Policies).




                     3.5 Intellectual Property Rights

                     LinkedIn reserves all of its intellectual property rights in the        We’re providing you notice about our
                     Services. Using the Services does not give you any ownership in
                     our Services or the content or information made available               intellectual property rights.
                     through our Services. Trademarks and logos used in connection
                     with the Services are the trademarks of their respective owners.
                     LinkedIn, SlideShare, and “in” logos and other LinkedIn
                     trademarks, service marks, graphics, and logos used for our
                     Services are trademarks or registered trademarks of LinkedIn.




                     3.6 Automated Processing

                     We will use the information and data that you provide and that we       We use data and information about
                     have about Members to make recommendations for connections,
                     content and features that may be useful to you. For example, we         you to make relevant suggestions to
                     use data and information about you to recommend jobs to you             you and others.
                     and you to recruiters. Keeping your proﬁle accurate and up-to-
                     date helps us to make these recommendations more accurate
                     and relevant.




5 of 9                                                                                                                                          2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                      Document 48-7 Filed 03/07/19 Page 7 of 10
                                                                              https://www.linkedin.com/legal/user-agreement


                                                                                                                               Back to LinkedIn.com




                     4. Disclaimer and Limit of Liability
                     4.1 No Warranty

                     TO THE EXTENT ALLOWED UNDER LAW, LINKEDIN AND ITS                 This is our disclaimer of legal liability
                     AFFILIATES (AND THOSE THAT LINKEDIN WORKS WITH TO
                     PROVIDE THE SERVICES) (A) DISCLAIM ALL IMPLIED                    for the quality, safety, or reliability of
                     WARRANTIES AND REPRESENTATIONS (E.G. WARRANTIES                   our Services.
                     OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
                     PURPOSE, ACCURACY OF DATA, AND NONINFRINGEMENT);
                     (B) DO NOT GUARANTEE THAT THE SERVICES WILL
                     FUNCTION WITHOUT INTERRUPTION OR ERRORS, AND (C)
                     PROVIDE THE SERVICE (INCLUDING CONTENT AND
                     INFORMATION) ON AN “AS IS” AND “AS AVAILABLE” BASIS.

                     SOME LAWS DO NOT ALLOW CERTAIN DISCLAIMERS, SO
                     SOME OR ALL OF THESE DISCLAIMERS MAY NOT APPLY TO
                     YOU.




                     4.2 Exclusion of Liability

                     TO THE EXTENT PERMITTED UNDER LAW (AND UNLESS                     These are the limits of legal liability we
                     LINKEDIN HAS ENTERED INTO A SEPARATE WRITTEN
                     AGREEMENT THAT OVERRIDES THIS CONTRACT),                          may have to you.
                     LINKEDIN AND ITS AFFILIATES (AND THOSE THAT LINKEDIN
                     WORKS WITH TO PROVIDE THE SERVICES) SHALL NOT BE
                     LIABLE TO YOU OR OTHERS FOR ANY INDIRECT,
                     INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE
                     DAMAGES, OR ANY LOSS OF DATA, OPPORTUNITIES,
                     REPUTATION, PROFITS OR REVENUES, RELATED TO THE
                     SERVICES (E.G. OFFENSIVE OR DEFAMATORY
                     STATEMENTS, DOWN TIME OR LOSS, USE OF, OR
                     CHANGES TO, YOUR INFORMATION OR CONTENT).

                     IN NO EVENT SHALL THE LIABILITY OF LINKEDIN AND ITS
                     AFFILIATES (AND THOSE THAT LINKEDIN WORKS WITH TO
                     PROVIDE THE SERVICES) EXCEED, IN THE AGGREGATE
                     FOR ALL CLAIMS, AN AMOUNT THAT IS THE LESSER OF (A)
                     FIVE TIMES THE MOST RECENT MONTHLY OR YEARLY FEE
                     THAT YOU PAID FOR A PREMIUM SERVICE, IF ANY, OR (B)
                     US $1000.

                     THIS LIMITATION OF LIABILITY IS PART OF THE BASIS OF
                     THE BARGAIN BETWEEN YOU AND LINKEDIN AND SHALL
                     APPLY TO ALL CLAIMS OF LIABILITY (E.G. WARRANTY,
                     TORT, NEGLIGENCE, CONTRACT, LAW) AND EVEN IF
                     LINKEDIN OR ITS AFFILIATES HAS BEEN TOLD OF THE
                     POSSIBILITY OF ANY SUCH DAMAGE, AND EVEN IF THESE
                     REMEDIES FAIL THEIR ESSENTIAL PURPOSE.

                     SOME LAWS DO NOT ALLOW THE LIMITATION OR
                     EXCLUSION OF LIABILITY, SO THESE LIMITS MAY NOT
                     APPLY TO YOU.




                     5. Termination
                     Both you and LinkedIn may terminate this Contract at any time     We can each end this Contract
                     with notice to the other. On termination, you lose the right to
                     access or use the Services. The following shall survive           anytime we want.
                     termination:

                        Our rights to use and disclose your feedback;

                        Members and/or Visitors’ rights to further re-share content
                        and information you shared through the Service to the extent




6 of 9                                                                                                                                       2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                                                   Document 48-7 Filed 03/07/19 Page 8 of 10
                                                                                                           https://www.linkedin.com/legal/user-agreement


                                                                                                                                                             Back to LinkedIn.com
   Sections 4, 6, 7, and 8.2 of this Contract;

   Any amounts owed by either party prior to termination remain
   owed after termination.

You can visit our Help Center to close your account.




                                                 6. Governing Law and Dispute Resolution
                                                 If you live in the Designated Countries: You and LinkedIn              In the unlikely event we end up in a
                                                 Ireland agree that the laws of Ireland, excluding conﬂict of laws
                                                 rules, shall exclusively govern any dispute relating to this
                                                                                                                        legal dispute, LinkedIn and you agree
                                                 Contract and/or the Services. You and LinkedIn Ireland agree           to resolve it in California courts using
                                                 that claims and disputes can be litigated only in Dublin, Ireland,
                                                                                                                        California law, or Dublin, Ireland
                                                 and we each agree to personal jurisdiction of the courts located
                                                 in Dublin, Ireland.                                                    courts using Irish law.

                                                 For others outside of Designated Countries, including those
                                                 who live outside of the United States: You and LinkedIn agree
                                                 that the laws of the State of California, U.S.A., excluding its
                                                 conﬂict of laws rules, shall exclusively govern any dispute relating
                                                 to this Contract and/or the Services. You and LinkedIn both
                                                 agree that all claims and disputes can be litigated only in the
                                                 federal or state courts in Santa Clara County, California, USA,
                                                 and you and LinkedIn each agree to personal jurisdiction in those
                                                 courts.




                                                 7. General Terms
                                                 If a court with authority over this Contract ﬁnds any part of it       Here are some important details about
                                                 unenforceable, you and we agree that the court should modify
                                                 the terms to make that part enforceable while still achieving its      the Contract.
                                                 intent. If the court cannot do that, you and we agree to ask the
                                                 court to remove that unenforceable part and still enforce the rest
                                                 of this Contract.

                                                 To the extent allowed by law, the English language version of this
                                                 Contract is binding and other translations are for convenience
                                                 only. This Contract (including additional terms that may be
                                                 provided by us when you engage with a feature of the Services)
                                                 is the only agreement between us regarding the Services and
                                                 supersedes all prior agreements for the Services.

                                                 If we don't act to enforce a breach of this Contract, that does not
                                                 mean that LinkedIn has waived its right to enforce this Contract.
                                                 You may not assign or transfer this Contract (or your membership
                                                 or use of Services) to anyone without our consent. However, you
                                                 agree that LinkedIn may assign this Contract to its aﬃliates or a
                                                 party that buys it without your consent. There are no third-party
                                                 beneﬁciaries to this Contract.

                                                 You agree that the only way to provide us legal notice is at the
                                                 addresses provided in Section 10.




7 of 9                                                                                                                                                                     2/14/19, 12:18 AM
User Agreement | Case 1:16-cv-01368-JDB
                 LinkedIn                                         Document 48-7 Filed 03/07/19 Page 9 of 10
                                                                                 https://www.linkedin.com/legal/user-agreement


                                                                                                                                     Back to LinkedIn.com




                     8. LinkedIn “Dos and Don’ts”
                     8.1. Dos

                     You agree that you will:                                                 LinkedIn is a community of
                      a. Comply with all applicable laws, including, without limitation,      professionals. This list of “Dos and
                         privacy laws, intellectual property laws, anti-spam laws, export     Don’ts” along with our Professional
                         control laws, tax laws, and regulatory requirements;
                                                                                              Community Policies limit what you
                      b. Provide accurate information to us and keep it updated;              can and cannot do on our Services.
                      c. Use your real name on your proﬁle; and

                      d. Use the Services in a professional manner.

                     8.2. Don’ts

                     You agree that you will not:

                      a. Create a false identity on LinkedIn, misrepresent your identity,
                         create a Member proﬁle for anyone other than yourself (a real
                         person), or use or attempt to use another’s account;

                      b. Develop, support or use software, devices, scripts, robots, or
                         any other means or processes (including crawlers, browser
                         plugins and add-ons, or any other technology) to scrape the
                         Services or otherwise copy proﬁles and other data from the
                         Services;

                      c. Override any security feature or bypass or circumvent any
                         access controls or use limits of the Service (such as caps on
                         keyword searches or proﬁle views);

                      d. Copy, use, disclose or distribute any information obtained
                         from the Services, whether directly or through third parties
                         (such as search engines), without the consent of LinkedIn;

                      e. Disclose information that you do not have the consent to
                         disclose (such as conﬁdential information of others (including
                         your employer));

                      f. Violate the intellectual property rights of others, including
                         copyrights, patents, trademarks, trade secrets, or other
                         proprietary rights. For example, do not copy or distribute
                         (except through the available sharing functionality) the posts
                         or other content of others without their permission, which they
                         may give by posting under a Creative Commons license;

                      g. Violate the intellectual property or other rights of LinkedIn,
                         including, without limitation, (i) copying or distributing our
                         learning videos or other materials or (ii) copying or distributing
                         our technology, unless it is released under open source
                         licenses; (iii) using the word “LinkedIn” or our logos in any
                         business name, email, or URL except as provided in the
                         Brand Guidelines;

                      h. Post anything that contains software viruses, worms, or any
                         other harmful code;

                      i. Reverse engineer, decompile, disassemble, decipher or
                         otherwise attempt to derive the source code for the Services
                         or any related technology that is not open source;

                      j. Imply or state that you are aﬃliated with or endorsed by
                         LinkedIn without our express consent (e.g., representing
                         yourself as an accredited LinkedIn trainer);

                      k. Rent, lease, loan, trade, sell/re-sell or otherwise monetize the
                         Services or related data or access to the same, without
                         LinkedIn’s consent;

                      l. Deep-link to our Services for any purpose other than to
                         promote your proﬁle or a Group on our Services, without
                         LinkedIn’s consent;




8 of 9                                                                                                                                             2/14/19, 12:18 AM
User Agreement |Case 1:16-cv-01368-JDB
                LinkedIn                                                       Document 48-7 Filed 03/07/19 Page 10 of 10
                                                                                               https://www.linkedin.com/legal/user-agreement


                               m.
                                                                                                                                                                  Back to LinkedIn.com

                                n. Monitor the Services’ availability, performance or functionality
                                   for any competitive purpose;

                                o. Engage in “framing,” “mirroring,” or otherwise simulating the
                                   appearance or function of the Services;

                                p. Overlay or otherwise modify the Services or their appearance
                                   (such as by inserting elements into the Services or removing,
                                   covering, or obscuring an advertisement included on the
                                   Services);

                                q. Interfere with the operation of, or place an unreasonable load
                                   on, the Services (e.g., spam, denial of service attack, viruses,
                                   gaming algorithms); and/or

                                 r. Violate the Professional Community Policies or any
                                    additional terms concerning a speciﬁc Service that are
                                    provided when you sign up for or start using such Service.




                               9. Complaints Regarding Content
                               We respect the intellectual property rights of others. We require                 Contact information for complaint
                               that information posted by Members be accurate and not in
                               violation of the intellectual property rights or other rights of third            about content provided by our
                               parties. We provide a policy and process for complaints                           Members.
                               concerning content posted by our Members.




                               10. How To Contact Us
                               If you want to send us notices or service of process, please                      Our Contact information. Our Help
                               contact us:
                                                                                                                 Center also provides information
                               ONLINE OR BY MAIL                                                                 about our Services.




             Help Center    About    Careers    Advertising    Talent Solutions    Sales Solutions      Small Business   Mobile      Language    ProFinder    Upgrade Your Account
             LinkedIn Corporation © 2019   User Agreement     Privacy Policy   Ad Choices   Community Guidelines     Cookie Policy    Copyright Policy   Send Feedback




9 of 9                                                                                                                                                                           2/14/19, 12:18 AM
